ICJ_140_ICERD_GEO_RUS_2009-12-11_ORD_01_NA_00_FR.txt.           INTERNATIONAL COURT OF JUSTICE


           REPORTS OF JUDGMENTS,
        ADVISORY OPINIONS AND ORDERS


   CASE CONCERNING APPLICATION
 OF THE INTERNATIONAL CONVENTION
 ON THE ELIMINATION OF ALL FORMS
     OF RACIAL DISCRIMINATION
       (GEORGIA v. RUSSIAN FEDERATION)


           ORDER OF 11 DECEMBER 2009




                 2009
          COUR INTERNATIONALE DE JUSTICE


             RECUEIL DES ARRE| TS,
      AVIS CONSULTATIFS ET ORDONNANCES


   AFFAIRE RELATIVE A v L’APPLICATION
  DE LA CONVENTION INTERNATIONALE
SUR L’E
      u LIMINATION DE TOUTES LES FORMES
      DE DISCRIMINATION RACIALE
       (GE
         u ORGIE c. FE
                     u DE
                        u RATION DE RUSSIE)


       ORDONNANCE DU 11 DE
                         u CEMBRE 2009

                            Official citation :
 Application of the International Convention on the Elimination of All
  Forms of Racial Discrimination (Georgia v. Russian Federation),
       Order of 11 December 2009, I.C.J. Reports 2009, p. 308




                       Mode officiel de citation :
 Application de la convention internationale sur l’élimination de toutes
les formes de discrimination raciale (Géorgie c. Fédération de Russie),
     ordonnance du 11 décembre 2009, C.I.J. Recueil 2009, p. 308




                                             Sales number
ISSN 0074-4441
ISBN 978-92-1-071080-0
                                             No de vente :   968

                                  11 DECEMBER 2009

                                        ORDER




     APPLICATION OF THE INTERNATIONAL
CONVENTION ON THE ELIMINATION OF ALL FORMS
         OF RACIAL DISCRIMINATION
      (GEORGIA v. RUSSIAN FEDERATION)




APPLICATION DE LA CONVENTION INTERNATIONALE
   SUR L’E
         u LIMINATION DE TOUTES LES FORMES
          DE DISCRIMINATION RACIALE
      (GE
        u ORGIE c. FE
                    u DE
                       u RATION DE RUSSIE)




                                  11 DE
                                      u CEMBRE 2009

                                    ORDONNANCE

                                                                       308




              COUR INTERNATIONALE DE JUSTICE

                              ANNÉE 2009                                          2009
                                                                              11 décembre
                                                                              Rôle général
                            11 décembre 2009                                     no 140



   AFFAIRE RELATIVE A v L’APPLICATION
  DE LA CONVENTION INTERNATIONALE
SUR L’E
      u LIMINATION DE TOUTES LES FORMES
      DE DISCRIMINATION RACIALE
             (GE
               u ORGIE c. FE
                           u DE
                              u RATION DE RUSSIE)




                            ORDONNANCE


Présents : M. OWADA, président ; M. TOMKA, vice-président ; MM. SHI,
           KOROMA, AL-KHASAWNEH, BUERGENTHAL, SIMMA, ABRAHAM,
           KEITH, SEPÚLVEDA-AMOR, BENNOUNA, SKOTNIKOV, CANÇADO
           TRINDADE, YUSUF, GREENWOOD, juges ; M. COUVREUR, greffier.


  La Cour internationale de Justice,
  Ainsi composée,
  Après délibéré en chambre du conseil,
  Vu l’article 48 du Statut de la Cour et les articles 31 et 79 de son
Règlement,
  Vu l’ordonnance du 2 décembre 2008, par laquelle le président de la
Cour a fixé au 2 septembre 2009 et au 2 juillet 2010 les dates d’expiration
des délais pour le dépôt, respectivement, d’un mémoire de la Géorgie et
d’un contre-mémoire de la Fédération de Russie,
  Vu le mémoire de la Géorgie déposé dans le délai ainsi fixé ;

  Considérant que, le 1er décembre 2009, la Fédération de Russie a
déposé certaines exceptions préliminaires à la compétence de la Cour ;

                                                                         4

      CONVENTION SUR LA DISCRIMINATION RACIALE (ORD. 11 XII 09)             309

   Considérant qu’en conséquence, en vertu des dispositions du para-
graphe 5 de l’article 79 du Règlement, la procédure sur le fond est suspen-
due et qu’il échet de fixer un délai dans lequel la Partie adverse pourra
présenter un exposé écrit contenant ses observations et conclusions sur
les exceptions préliminaires ;
   Considérant que, dûment consultées par le président de la Cour confor-
mément à l’article 31 du Règlement, les Parties se sont accordées sur un
délai d’une durée de quatre mois à compter du dépôt des exceptions pré-
liminaires pour la présentation, par la Géorgie, de son exposé écrit sur
lesdites exceptions,
  Fixe au 1er avril 2010 la date d’expiration du délai dans lequel la
Géorgie pourra présenter un exposé écrit contenant ses observations et
conclusions sur les exceptions préliminaires soulevées par la Fédération
de Russie ;
  Réserve la suite de la procédure.

   Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le onze décembre deux mille neuf, en trois exemplaires,
dont l’un restera déposé aux archives de la Cour et les autres seront
transmis respectivement au Gouvernement de la Géorgie et au Gouver-
nement de la Fédération de Russie.

                                                        Le président,
                                               (Signé) Hisashi OWADA.
                                                          Le greffier,
                                             (Signé) Philippe COUVREUR.




                                                                              5

